Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Desmond Juwon Woods, Appellant                        Appeal from the 76th District Court of
                                                       Morris County, Texas (Tr. Ct. No.
 No. 06-15-00068-CR         v.                         10,976CR).        Memorandum Opinion
                                                       delivered by Justice Burgess, Chief Justice
 The State of Texas, Appellee                          Morriss and Justice Moseley participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Desmond Juwon Woods, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED DECEMBER 29, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk